Exhibit 10.2

THIRD AMENDMENT AND WAIVER, dated as of June 4, 2008 (this “Amendment and
Waiver”), to the Credit Agreement, dated of August 15, 2007 (as amended,
restated, modified or otherwise supplemented, from time to time, the “Credit
Agreement”), among ALLOY, INC., a Delaware corporation (“Borrower”), the Lenders
party thereto and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

RECITALS

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment and Waiver,
to amend and waive certain provisions of the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments.

(a) Section 6.12(a) of the Credit Agreement is hereby amended and restated in
its entirety to provide as follows:

“Maintain on a consolidated basis a ratio of Quick Assets to current liabilities
(including all principal due on Committed Loans and LC Obligations) of at least
1.00:1.00, commencing the Closing Date through and including January 31, 2008;
and for periods thereafter as follows (i) 1.10:1.00, for each quarterly period
ending April 30th and July 31st during the term of this Agreement and
(ii) 1.35:1.00, for each quarterly period ending October 31th and January 31st
during the term of this Agreement..”

(b) Section 7.06(d) of the Credit Agreement is hereby amended and restated in
its entirety to provide as follows:

“Borrower may issue (i) Equity Interests to pay consideration in connection with
Permitted Acquisitions and (ii) up to 2,000,000 shares of its common stock as
awards granted under its 2007 Employee, Director and Consultant Stock Incentive
Plan on the terms and conditions described therein, subject to adjustment to
give effect to any stock split, stock dividend or similar transaction.”

2. Waivers.

(a) The Administrative Agent and the Lenders hereby waive compliance with
Section 6.12(a) of the Credit Agreement in order to the ratio of Quick Assets to
current liabilities (including all principal due on Committed Loans and LC
Obligations) to be less than 1.35:1.00 for the fiscal quarter ended April 30,
2008, provided that such ratio was not less than 1:00:1.00 at the end of such
fiscal quarter.

(b) The Administrative Agent and the Lenders hereby waive compliance with
Section 7.06(d) of the Credit Agreement regarding the issuance of Equity
Interests to its employees, directors and consultants as expressly permitted
pursuant to its 2007 Employee, Director and Consultant Stock Incentive Plan
which have occurred prior to the date hereof.



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. This Amendment and Waiver shall become effective
as of the date hereof, upon receipt by the Administrative Agent of this
Amendment and Waiver, duly executed by the Borrower, the Guarantors and the
Lenders.

4. Conforming Amendments. The Credit Agreement, the Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing, shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment and Waiver. Except as so amended and waived hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms.

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Administrative Agent as follows:

(a) After giving effect to this Amendment and Waiver, (i) each of the
representations and warranties set forth in Article V of the Credit Agreement is
true and correct in all material respects on and as of the date hereof as if
made on and as of the date of this Amendment and Waiver except to the extent
such representations or warranties relate to an earlier date in which case they
shall be true and correct in all material respects as of such earlier date, and
(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or shall result from after giving effect to this Amendment and
Waiver.

(b) The Borrower has the power to execute, deliver and perform this Amendment
and Waiver and each of the other agreements, instruments and documents to be
executed by it in connection with this Amendment and Waiver. No registration
with or consent or approval of, or other action by, any Governmental Authority
is required in connection with the execution, delivery and performance of this
Amendment and Waiver and the other agreements, instruments and documents
executed in connection with this Amendment and Waiver by the Borrower, other
than registration, consents and approvals received prior to the date hereof and
disclosed to the Lenders and which are in full force and effect.

(c) The execution, delivery and performance by the Borrower of this Amendment
and Waiver and each of the other agreements, instruments, and documents to be
executed by it in connection with this Amendment and Waiver, and the execution
and delivery by each of the Guarantors of the Consent to this Amendment and
Waiver, (i) have been duly authorized by all requisite corporate and limited
liability company action, (ii) will not violate (A) any provision of law
applicable to the Borrower or any Guarantor, any rule or regulation of any
Governmental Authority applicable to the Borrower or any Guarantor or (B) the
certificate of incorporation, by-laws, or other organizational documents, as
applicable, of the Borrower or of any Guarantor or (C) any order of any court or
other Governmental Authority binding on the Borrower or any Guarantor or any
indenture, agreement or other instrument to which the Borrower or any Guarantor
is a party, or by which the Borrower or any Guarantor or any of their respective
properties are bound, and (iii) will not be in conflict with, result in a breach
of or constitute (with due notice and/or lapse of time) a default under, any
such indenture, agreement or other instrument, or result in the creation or
imposition of any Lien, of any nature whatsoever upon any of the property or
assets of the Borrower or any Guarantor other than as contemplated by the Credit
Agreement, except for any such violation, conflict, breach or default or Lien
provided in clauses (ii)(A), (ii)(B) or (ii)(C) which could not, individually,
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(d) This Amendment and Waiver and each of the other agreements, instruments and
documents executed in connection with this Amendment and Waiver to which the
Borrower or the Guarantors are a party have been duly executed and delivered by
the Borrower and each Guarantor, as the

 

2



--------------------------------------------------------------------------------

case may be, and constitutes a legal, valid and binding obligation of the
Borrower and each Guarantor enforceable, as the case may be, in accordance with
its terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, relating to or affecting the enforcement of creditors’
rights generally and by equitable principles of general application, regardless
of whether considered in a proceeding in equity or at law.

6. Miscellaneous.

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

The amendments and waivers herein contained are limited specifically to the
matters set forth above and do not constitute directly or by implication an
amendment or waiver of any other provision of Credit Agreement or a waiver of
any Default or Event of Default which may occur or may have occurred under the
Credit Agreement.

This Amendment and Waiver may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment and Waiver.

THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

7. Reaffirmation.

The Borrower hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment and Waiver,
(i) all terms and provisions contained in the Collateral Documents are, and
shall remain, in full force and effect in accordance with their respective terms
and (ii) the liens heretofore granted, pledged and/or assigned to the
Administrative Agent for the benefit of the Lenders as security for the
Borrower’s obligations under the Notes, the Credit Agreement and the other Loan
Documents shall not be impaired, limited or affected in any manner whatsoever by
reason of this Amendment and Waiver; (b) reaffirms and ratifies all the
representations and covenants contained in each Collateral Document; and
(c) represents, warrants and confirms the non-existence of any offsets,
defenses, or counterclaims to its obligations under any Security Document.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
signed and delivered this Amendment and Waiver as of the date first written
above.

 

ALLOY, INC. By:  

/s/ Gina DiGioia

Name:   Gina DiGioia Title:   Secretary BANK OF AMERICA, N.A., as Administrative
Agent By:  

/s/ Martha Novak

Name:   Martha Novak Title:   Senior Vice President BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Martha Novak

Name:   Martha Novak Title:   Senior Vice President

 

4



--------------------------------------------------------------------------------

CONSENT

The undersigned, not parties to the Credit Agreement but as Guarantors under the
Continuing and Unconditional Guaranty dated as of August 15, 2007, each hereby
(a) accept and agree to the terms of the foregoing Amendment and Waiver,
(b) acknowledges and confirms that all terms and provisions contained in the
Loan Documents to which it is a party are, and shall remain, in full force and
effect in accordance with their respective terms and (c) the liens, if any,
heretofore granted, pledged and/or assigned to the Administrative Agent as
security for the Obligations shall not be impaired, limited or affected in any
manner whatsoever by reason of this Amendment.

 

TRIPLE REWARDS, LLC     INSITE ADVERTISING, INC. By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary DX COMPANY, INC.     CANAL PARK, LLC
By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary SCONEX, LLC     MPM HOLDING, INC. By:
 

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary ARMED FORCES COMMUNICATIONS, INC.    
ALLOY MARKETING AND PROMOTIONS, LLC By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary ALLOY MEDIA, LLC     THE STAFFING
AUTHORITY, LLC By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary ON CAMPUS MARKETING, LLC     CARE
PACKAGES, LLC By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary COLLEGIATE CARPETS, LLC     CHANNEL
ONE LLC By:  

/s/ Gina DiGioia

    By:  

/s/ Gina DiGioia

Title:   Secretary     Title:   Secretary

 

5